                                           CIVIL MINUTE ENTRY


BEFORE:                           Magistrate Judge Steven L. Tiscione


DATE:                             January 12, 2021


TIME:                             12:00 P.M.


DOCKET NUMBER(S):                 CV-20-1908 (KAM)


NAME OF CASE(S):                  BENNY -V- THE CITY OF LONG BEACH ET AL



FOR PLAINTIFF(S):                 Brewington, Korenbaum



FOR DEFENDANT(S):                 Miller



NEXT CONFERENCE(S):               See rulings below



FTR/COURT REPORTER:               AT&T 11:00 - 11:15

RULINGS FROM DISCOVERY CONFERENCE:

Plaintiff's Motion for Discovery [30] is granted in part and denied in part. Parties will exchange initial
disclosures, medical releases and a 160.50 release by January 26, 2021. The Court declines to order full
discovery at this time while a fully-briefed dispositive motion is pending.
